Citation Nr: 1403907	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for prostate cancer as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to  July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in April 2010.

The Veteran provided testimony at a March 2013 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims service connection for prostate cancer.  He asserts that his prostate cancer is directly related to his exposure to Agent Orange during his period of active duty service.

The Veteran testified that his Navy ship transported Agent Orange and that he handled drums of herbicides as part of his duties.  His DD Form 214 confirms that he served aboard the U.S.S. Diamond Head.  

A May 2009 memorandum from the United States Army and Joint Services Records Research Center (JSRRC) shows that they had found no evidence that Navy or Coast Guard ships transported tactical herbicides to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  

However, on closer review, the Veteran does not allege that his ship operated off the coast of Vietnam.  Rather, he contends that his ship transported herbicides to locations other than the Republic of Vietnam.  See Hearing Transcript pp. 18-20.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

At the recent hearing, the Veteran testified as to the location and nature of his exposure to herbicides.  Therefore, the RO should request the JSRRC to provide any information that it can to corroborate the Veteran's claimed exposure in locations other than in the Republic of Vietnam.  

Furthermore, the January 2010 examination is inadequate to decide the claim.  While the examiner noted the Veteran's in-service diagnosis of prostatitis, there is no opinion as to whether there was any relationship between the in-service prostatitis and the post-service prostate cancer.  Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An addendum opinion is needed.

Finally, the RO should seek to obtain any additional records of treatment relevant to the Veteran's claim.  See 38 U.S.C.A. § 5013A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action in order to verify whether the U.S.S. Diamond Head transported, stored or otherwise handled herbicides, including Agent Orange, outside of the Republic of Vietnam.  

The RO should follow VA's Adjudication Procedure Manual, M21-1MR with respect to Veterans who served in locations other than in the Republic of Vietnam during the Vietnam Era.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10.

2.  The RO should take all indicated action to contact the Veteran in order to obtain copies of all outstanding records of treatment received by him at VA or non-VA medical facilities for prostate cancer and make them part of the record.

3.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed prostate cancer.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should elicit a complete medical history from the Veteran.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or better) that the prostate cancer was due to an event or incident of his period of active service, to include his having manifestations of prostatitis that were due to an underlying chronic disease process.   A complete rationale should be provided for all opinions expressed.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

